ROGERS, Circuit Judge,
concurring in part and dissenting in part.
With great respect, I feel bound to dissent on the ground that the lawyer plaintiffs in this case lack standing. I concur in that portion of the majority opinion holding that under the principles of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and its progeny, the district court was required to abstain with respect to the claims brought by the state criminal defendants. Permitting lawyers in their own right to raise the same claims-that Younger teaches cannot be brought by their clients undermines the very deference to state court processes required by *705Younger. Time-honored prudential rules against third-party standing do not generally permit lawyers as parties to litigate the interests of their clients, and exceptions to the third-party standing rule should not be expanded to provide a tool to circumvent the policies underlying Younger.
I. The General Prudential Rule Against Third Party Standing
Numerous Supreme Court holdings support the unexceptional conclusion that a litigant must assert his legal rights or interests and cannot rely on the legal rights or interests of others not party to the proceedings. In Warth v. Seldin, for instance, the Court stated the general rule that
even when the plaintiff has alleged injury sufficient to meet the “case or controversy” requirement, this Court has held that the plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or interests of third parties. Without such limitations closely related to Art. Ill concerns but essentially matters of judicial self-governance the courts would be called upon to decide abstract questions of wide public significance even though other governmental institutions may be more competent to address the questions and even though judicial intervention may be unnecessary to protect individual rights.
422 U.S. 490, 499-500, 95 S.Ct. 2197, 45 L.Ed.2d 348 (1975) (citations omitted); see also Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991); United States Dep’t. of Labor v. Triplett, 494 U.S. 715, 720, 110 S.Ct. 1428, 108 L.Ed.2d 701 (1990); Sec’y of Md. v. Joseph H. Munson Co., 467 U.S. 947, 954, 104 S.Ct. 2839, 81 L.Ed.2d 786 (1984); Valley Forge Christian Coll. v. Am. United for Separation of Church and State, Inc., 454 U.S. 464, 474, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982); Gladstone, Realtors v. Bellwood, 441 U.S. 91, 100, 99 S.Ct. 1601, 60 L.Ed.2d 66 (1979); Barrows v. Jackson, 346 U.S. 249, 255, 73 S.Ct. 1031, 97 L.Ed. 1586 (1953).
The Warth case involved a challenge to ordinance provisions of the township of Penfield that allegedly kept low-income persons from moving to Penfield, contrary to the requirements of the Fourteenth Amendment. Warth, 422 U.S. at 493, 95 S.Ct. 2197. Several classes of plaintiffs failed to show sufficiently that they would benefit from winning the suit, and thus lacked Article III standing. Id. at 502-08, 514-17, 95 S.Ct. 2197. Two classes of plaintiffs, however, were held to lack standing even though they could or might be able to show Article III injury. Taxpayers of nearby Rochester claimed that their tax burden would be increased by Penfield’s refusal to share in the housing of poor people, and thus had Article III standing. 422 U.S. at 508-09, 95 S.Ct. 2197. The Court nonetheless found they lacked prudential standing since the Fourteenth Amendment basis for the Rochester taxpayers’ suit, assuming the claim had validity, protected poor people who wanted to live in Penfield, but not taxpayers of neighboring jurisdictions. Id. at 509-10, 95 S.Ct. 2197. Since the legal foundation of the lawsuit did not protect the interests of the Rochester taxpayers, those taxpayers lacked standing. Id.
A second class of Warth plaintiffs, current residents of Penfield, also had a potentially sufficient interest to meet Article III standing requirements — the interest in living in a diverse community. Id. at 512, 514, 95 S.Ct. 2197. But these plaintiffs lacked prudential standing because, again, the basis for the lawsuit — the 14th Amendment — did not protect such an interest. Id. at 514, 95 S.Ct. 2197. The Court con*706trasted the situation presented in Warth with cases that arose under Civil Rights statutes that did protect such interests. Id.
The Warth holdings reflect a long-recognized principle. In Tileston v. Ullman, 318 U.S. 44, 63 S.Ct. 493, 87 L.Ed. 603 (1943), the Supreme Court held that doctor plaintiffs lacked standing to challenge a Connecticut statute forbidding their counseling the use of contraceptives, where the sole interest asserted was the patients’, right to life under the Fourteenth Amendment. Id. at 46, 63 S.Ct. 493. It should be noted that the Supreme Court in its analysis did not purport to engage in a balancing of interests. Instead, it relied upon a general rule that plaintiffs must litigate their own interests, and that they lack standing to litigate the interests of others. Id.
Warth’s holding with respect to third party standing is still good law, and was applied recently by the Supreme Court to a case involving a lawyer seeking as a party to litigate his client’s interest. Conn v. Gabbert, 526 U.S. 286, 119 S.Ct. 1292, 143 L.Ed.2d 399 (1999). In Conn, the Court rejected third party standing for an attorney who brought suit in his own right against a prosecutor for actions that interfered with the asserted right of his client, a grand jury witness, to have her lawyer available for consultation outside the grand jury room. 526 U.S. at 292-93, 119 S.Ct. 1292.
The third party standing prohibition would appear to apply most strongly where a provider of legal services seeks to require procedures that will increase the demand for the provider’s services. Thus in the context of judicial review of administrative action (where prudential standing rules are, if anything, more loosely applied 1), the Supreme Court has used as a paradigm case the example of a transcript preparer who would lack standing to challenge an agency’s refusal to require its hearings to be on the record as required by statute. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990); see also NCUA v. First Nat’l & Trust Co., 522 U.S. 479, 498, 118 S.Ct. 927, 140 L.Ed.2d 1 (1998).
Plaintiff lawyers in this case are injured by a state rule that, if unconstitutional, is unconstitutional because it infringes on the interests of their unnamed future clients. Application of the general rule requires the conclusion that they lack standing. Moreover, the policies of the general rule apply squarely. Permitting the lawyers to sue would permit the federal courts to “decide abstract questions of wide public significance even though other governmental institutions may be more competent to address the questions and even though judicial intervention may be unnecessary *707to protect individual rights.” Warth, 422 U.S. at 500, 95 S.Ct. 2197.
Congress may of course lift the prudential rule, permitting categories of persons with Article III standing to litigate the interests of others. See, e.g., Bennett v. Spear, 520 U.S. 154, 162-66, 117 S.Ct. 1154, 187 L.Ed.2d 281 (1997); FCC v. Sanders Bros. Radio Station, 309 U.S. 470, 476-77, 60 S.Ct. 693, 84 L.Ed. 869 (1940). No such statutory lifting of prudential standing requirements has been asserted in this case.
II. Exceptions to the General Rule
To be sure, the Court has found exceptions to the prudential rule. First, where an enforcement action is brought directly against a defendant under a law or practice that the defendant argues is an invalid infringement of someone else’s rights, the Court has engaged in a balancing determination to determine whether third-party standing should be permitted. In rejecting third-party standing for the Rochester taxpayers in Worth, the Supreme Court explicitly distinguished this category of cases:
In several cases, this Court has allowed standing to litigate the rights of third parties when enforcement of the challenged restriction against the litigant would result indirectly in the violation of third parties’ rights. See, e.g., Doe v. Bolton, 410 U.S. 179, 188, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973); Griswold v. Connecticut, 381 U.S. 479, 481, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965); Barrows v. Jackson, 346 U.S. 249, 73 S.Ct. 1031, 97 L.Ed. 1586 (1953). But the taxpayer-petitioners are not themselves subject to Penfield’s zoning practices.
422 U.S. at 510, 95 S.Ct. 2197 (emphasis added). This exception explains several of the cases relied upon by the majority to support third-party standing in this case, including Powers v. Ohio, supra. Powers involved a criminal defendant challenging his conviction by asserting the rights of a third party. 499 U.S. at 410, 111 S.Ct. 1364. See also Eisenstadt v. Baird, 405 U.S. 438, 92 S.Ct. 1029, 31 L.Ed.2d 349 (1972) (same); Caplin & Drysdale v. United States, 491 U.S. 617(989), 109 S.Ct. 2646, 105 L.Ed.2d 528 (criminal forfeiture of assets claimed by plaintiff lawyers); Dep’t of Labor v. Triplett, 494 U.S. 715, 110 S.Ct. 1428, 108 L.Ed.2d 701 (state disciplinary action against lawyer for accepting legal fees not permitted by federal regulation).2 Similarly, where a plaintiff *708sues to enjoin such enforcement by criminal or regulatory authorities against the plaintiff, the court is more likely to find third-party standing. See, e.g., Craig v. Boren, 429 U.S. 190, 192-97, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976) (vendor’s challenge to enforcement of statutory prohibition against vendor of sale of 3.2% beer to males between 18 and 21 years of age); Doe v. Bolton, 410 U.S. 179, 188, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973).3
Second, when litigation already has a plaintiff with standing, the presence of other injured parties does not undermine the purposes of the limitation on third-party standing, and has sometimes been allowed. In Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977), for example, the Court reasoned that when there was at least one individual plaintiff who demonstrated standing to assert his own rights, it was unnecessary for the Court to decide if the circumstances justified departure from the general prudential rule against third-party standing and proceeded to the merits of the case. Id. at 263-64, 97 S.Ct. 555. See also Doe v. Bolton, 410 U.S. at 188, 93 S.Ct. 739.
Finally, the Supreme Court has explicitly found third-party standing requirements to be more liberally applied in First Amendment cases. See, e.g., Sec’y of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 956, 104 S.Ct. 2839, 81 L.Ed.2d 786 (1984)4; L.A. Police Dep’t v. United Reporting Publ’g Corp., 528 U.S. 32, 38, 120 S.Ct. 483, 145 L.Ed.2d 451 (1999); Eisenstadt, 405 U.S. at 445 n. 5, 92 S.Ct. 1029; Thornhill v. Alabama, 310 U.S. 88, 97-98, 60 S.Ct. 736, 84 L.Ed. 1093 (1940). This relaxation of the rules of standing is the result of a concern that the application of those rules could have an “intolerable, inhibitory effect on the freedom of speech.” Eisenstadt, 405 U.S. at 445 n. 5, 92 S.Ct. 1029. Relaxation of third-party standing requirements when the statute involved could suppress constitutionally protected speech is thus the logical extension of First Amendment overbreadth doctrine. See Gooding v. Wilson, 405 U.S. 518, 520-21, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972).
This case involves none of special circumstances that allow for exceptions to the general prudential rule against third-party standing. First, this is not a case where *709the lawyers are being prosecuted, or even a case in which they assert the right to do something without ■ being prosecuted or disciplined. Second, this is not a ease where there is already a party who seeks to vindicate his own interest, thus obviating the need to determine if third-party standing exists. Indeed, the majority holds that the district court should properly have refrained from hearing the claims of the state criminal defendants whose legal rights and interests are directly involved in this case, as a matter of federal deference to state processes. Finally, this is not a case in which the freedom of speech might be chilled by application of the third-party standing requirements.
Outside of these contexts, the Supreme Court has been firm in not permitting litigants to sue in federal court to vindicate the rights of others. See Worth, supra; Air Courier Conference v. Am. Postal Workers Union, 498 U.S. 517, 530, 111 S.Ct. 913, 112 L.Ed.2d 1125 (1991). These cases have refrained from recognizing standing even where the plaintiffs’ claimed injury was in not being able to profit from contracts with persons whose rights were protected by the law relied upon by the plaintiffs. Thus in Air Courier Conference, postal employee unions challenged a U.S. Postal Service regulation permitting private couriers to employ overnight delivery of letters to foreign countries as an exception to the statutes that generally provide for a Postal Service monopoly. The Supreme Court held that the postal monopoly statutes were not passed to protect postal employees or their unions, and that the unions accordingly lacked prudential standing.5 498 U.S. at 524-29, 111 S.Ct. 913. The Court reached this conclusion despite the clear contractual relationship between the unions and the Postal Service, as reflected in the labor-manage-' ment provisions of the Postal Reorganization Act, provisions that the union plaintiffs relied upon to assert prudential standing. The Supreme Court rejected the argument:
It would be a substantial extension of our holdings ... to allow the Unions in this case to leapfrog from their asserted protection under the labor-management provisions of the PRA to their claim on the merits under the [postal monopoly statutes]. We decline to make that extension .....
498 U.S. at 530, 111 S.Ct. 913.6
The Supreme Court’s holdings, outside of the exceptional contexts, thus require us to find that the lawyers in this case lack standing to litigate the interests of their future unascertained clients. It would be a short step from the majority’s grant of third-party standing in this case to a holding that lawyers generally have standing to bring in court the claims of future unas-certained clients. In many circumstances a lawyer could demonstrate Article III injury in fact with regard to such claims. For instance, a workers compensation attorney could show that the attorney’s livelihood will be adversely affected by the *710implementation of a new regulation curtailing workers compensation benefits. An attorney who specializes in medical malpractice plaintiffs’ cases could show that the attorney’s livelihood will be adversely affected by a tort reform statute. An attorney who specializes in Social Security cases could show that a nonspeculative reduction in the attorney’s income would result from the implementation of a new Social Security regulation. In each of these cases it would be anomalous for the attorney to be able to bring suit to challenge the statute or regulation, instead of a person protected by the constitutional provision or law asserted as the basis for the challenge — the injured worker, the medical malpractice plaintiff, or the Social Security claimant. Of course it may be harder for such a person to bring suit than for a lawyer to bring suit, since lawyers are often better off than their potential clients, and they are after all lawyers. But it still can’t be that lawyers would generally have standing in such situations. See Alexander v. Whitman, 114 F.3d 1392, 1408-09 (3d Cir.1997) (holding that attorney and law firm lacked prudential standing to challenge a state statute which provided that a wrongful death action could only be brought on behalf of a fetus if the fetus was born alive, and noting that “we can not help but wonder how the [lawyer and law firm] plaintiffs can seriously challenge the district court’s ruling as to their lack of standing.”) Cf. Lambert v. Turner, 525 F.2d 1101, 1102-03 (6th Cir.1975) (holding that Legal Services attorney lacked standing to challenge state court judge’s alleged retaliation against clients represented by Legal Services for using legal services; relying upon Article III and Younger comity).
III. The Three Part Test Used in Exceptional Contexts
Even in the contexts where the Supreme Court has been liberal in finding third-party standing, it has used a three-part test to determine whether third-party standing is permitted. Plaintiffs argue, based on the applications of that test in the specialized circumstances contexts listed previously, that the test should be liberally applied outside of those contexts to a case where a lawyer’s alleged injury is simply that he will lose business if the government is not required to give his future clients the means to hire him. Even though some of those cases permitted lawyers as parties to seek to vindicate the interests of non-party clients, they can only be reconciled with the more general rule against third-party standing if one recognizes that the standards are different in the identified contexts.
Assuming that this case falls in some new exceptional category, which it does not appear to do, the lawyer plaintiffs fail the three-part test used in those contexts. This test, formulated by the Supreme Court in Powers, 499 U.S. 400, 111 S.Ct. 1364, 113 L.Ed.2d 411, permits a litigant to bring suit on behalf of a third party if: 1) the litigant has suffered an injury in fact, 2) the litigant has a close relationship to the third party, and 3) there is some hindrance to the third party’s ability to protect his own interests. Id. at 410-11, 111 S.Ct. 1364.
The first “prong” is but a restatement of the requirement of Article III standing and thus adds little to resolving whether a plaintiff who has Article III standing also has prudential standing. I agree with the majority that the lawyers in this case have adequately shown injury in fact because of the potential fees they will receive if successful on the merits. It is also reasonable to assume that the interests of the lawyers coincide with those of their future clients so that there is a sufficiently “close” rela*711tionship to the third party for purposes of the second prong of the analysis.
It appears, however, that the third prong of the test is clearly and classically not met in this case. That, is, there is no hurdle to a criminal defendant who has plea bargained, and who has not been provided state-funded counsel on appeal, to challenge the lack of state-funded counsel. Not only is there no “chill,” Singleton, 428 U.S. at 117, 96 S.Ct. 2868, but — as recognized by the majority — an indigent plea-bargaining Michigan criminal defendant has already asserted his legal rights and interests in the Michigan courts, taken his case to the Michigan Supreme Court, and petitioned the U.S. Supreme Court on the merits, albeit unsuccessfully. People v. Bulger, 462 Mich. 495, 614 N.W.2d 103, cert. denied, 531 U.S. 994, 121 S.Ct. 486, 148 L.Ed.2d 459 (2000). No such alternative route was likely to be used, much less already used to raise the identical claim, in those cases where the Supreme Court relied on the third prong of its test to uphold third-party standing.7 It is thus clear that comparable third parties in this case can assert their own rights, only not in the lower federal courts while state proceedings are underway, and the only obstacle to the assertion of their rights in the federal courts is the abstention doctrine.8 Equating the abstention doctrine, a legal principle of comity, with the “genuine obstacle” of Singleton and Powers deeply undermines the policies underlying both abstention and prudential standing.
Plaintiff lawyers in this case cannot argue that indigent state defendants who have plea bargained are not able to raise the appointment-of-appellate-counsel issue in the state courts, since a state appeal has already been taken. Moreover, according to the majority, indigent state defendants who have plea bargained can also raise the appointment-of-appellate-counsel issue in the lower federal courts, if they wait until state criminal proceedings are concluded. Ante at 690. The only hindrance to indigent state defendants raising the appointment-of-appellate-counsel issue is the Younger principle that precludes interfer-énce with ongoing state proceedings.
This is very much unlike the situation in Caplin & Drysdale v. United States, 491 U.S. 617, 109 S.Ct. 2646, 105 L.Ed.2d 528 (1989), relied upon by plaintiffs to support lawyer standing. The Caplin & Drysdale Court, in a footnote, upheld third party standing for a law firm suing to get a share of its client’s assets that had been seized under criminal forfeiture laws, where the law firm relied on asserted Fifth and Sixth Amendment rights of its clients. 491 U.S. at 624 n. 3, 109 S.Ct. 2646. The client in order to obtain a plea agreement had agreed to forfeit all of. his property to the government, leaving nothing to the lawyers. 491 U.S. at 621, 109 S.Ct. 2646. In such cases the very clients whose interest is being asserted by the lawyers are subject to plea-bargaining pressure to forgo the lawyer’s claims, which the clients *712have no interest in protecting. This is exactly what happened in that case.9 In contrast, in this case there is no perceivable obstacle to having the appointment-of-counsel issue raised by the defendants themselves. Certainly there should be no difficulty in obtaining a lawyer to litigate the issue. If the lawyer plaintiffs in this case are willing through their own efforts to support this litigation as parties, there is every reason to expect them to be just as willing to represent indigent defendants who have plea-bargained and want to appeal. The only conceivable hurdle, then, to indigent state defendants’ raising the appointment-of-counsel issue in the lower federal courts is that the abstention principles of Younger v. Harris apply. It makes no sense, however, to view the circumvention of Younger principles as an affirmative basis for relaxing prudential standing requirements. If anything, the principles underlying both Younger abstention and prudential standing should result in the same outcome, in this case deference to state court processes. In short, plaintiff lawyers have cited no cases in which third-party standing was permitted solely in order to restore to the lower federal courts a class of cases that otherwise by application of federalism principles would have to be brought in the state courts, subject of course to direct review in the U.S. Supreme Court.
I concur in the majority’s application of Younger to require abstention regarding the claims of the named indigent criminal defendants in this case. I respectfully dissent from the grant of relief to the lawyers in this case who seek to litigate, as parties in federal court, the interests of future unascertained clients.

. Although the present appeal is not an Administrative Procedure Act (APA) case, because there is no federal administrative action being reviewed, any indication in an APA case that prudential standing requirements are not met would apply a fortiori to standing outside of the APA context. This is because the Supreme Court has held (however mysteriously as a matter of textual analysis) that the APA expanded the class of "aggrieved” persons entitled to judicial review. Ass’n of Data Processing v. Camp, 397 U.S. 150, 157, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970). See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990) ("We have long since rejected [the] interpretation ... which would have made the judicial review provision of the APA no more than a restatement of pre-existing law. Rather we have said that to be 'adversely affected or aggrieved ... within the meaning' of a statute, the plaintiff must establish that the injury he complains of ... falls within the ‘zone of interests’ sought to be protected by the statutory provision whose violation forms the legal basis of his complaint.").


. Triplett, relied upon by plaintiffs to support third-parly standing in this case, is not only distinguishable because it was a direct enforcement against the party invoking the rights of others, but also because it involved United States Supreme Court direct review of a state high court judgment (in that case West Virginia). While the Supreme Court did not go so far as to hold that third-party standing limits are totally irrelevant in that context, see 494 U.S. at 721, 110 S.Ct. 1428 n. * *, it is nonetheless apparent that standing requirements may be less strictly enforced when the Supreme Court is reviewing a state court case than when it is ruling on standing in the lower federal courts. "Federal justiciability requirements, whether dictated by Article III or suggested by policy, all arise out of institutional concerns peculiar to the federal judiciary and its special role and are therefore irrelevant to the question of what more generous justiciability rules a state may adopt if it chooses to do so.” 1 Laurence Tribe, American Constitutional Law 320-21 (3d ed.2000) (footnotes omitted). A leading constitutional law casebook states:
Standing, mootness, and ripeness rules apply both to constitutional litigation arising in the federal courts, and to Supreme Court review of constitutional decisions of state courts. The rules are sometimes different, however, depending on whether the Supreme Court is reviewing a state or federal court decision. One traditional explanation for the difference is that case or controversy limitations represent, in part, rules of self-limitation for the federal courts and as such *708are irrelevant to Supreme Court review of state decisions.
William Cohen & Jonathan Varat, Constitutional Law 110 (10th ed.1997). It follows that a expansive holding regarding prudential standing on review of a state high court, as in Triplett, does not necessarily control cases brought in the lower federal courts.


. Another case relied upon by the majority in this case, Singleton v. Wulff, 428 U.S. 106, 113-18, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976), does not require an expansion of this exception. Singleton involved a challenge to Medicaid rules that limited reimbursement for the performance of abortions. A plurality of four Justices upheld third-party standing on the part of the doctor-plaintiffs challenging the Medicaid rules, and the opinion is arguably inconsistent with limiting third-party standing to direct enforcement situations. 428 U.S. at 113-18, 96 S.Ct. 2868. Four Justices dissented vigorously in that case, however, on just that ground. Id. at 127-31, 96 S.Ct. 2868 (Powell, J., dissenting). Justice Stevens' fifth vote was based on his finding that the doctors were litigating their own constitutional rights, and thus Justice Stevens took no position on the direct-vs.-indirect criterion for third-party standing in the presence of such a finding. Id. at 121-22. Singleton is thus not controlling on that issue, and the Supreme Court's reliance on the distinction in Worth remains good law.


. The Joseph H. Munson Co. case, relied upon by plaintiffs to support lawyer standing in this case, is thus distinguishable as a First Amendment case. The case is also distinguishable as one that arose in state rather than federal court. See n. 2, supra.


. More specifically, the Court held that the unions were not within the "zone of interests” of the postal monopoly statutes under the APA. As explained in footnote 1 above, it follows a fortiori that the unions would lack prudential standing if the APA were not applicable.


. Similarly, though there must be innumerable business persons who would suffer injury in fact from a contract partner’s loss of a tax dispute, Justice Stewart has pithily opined that he “cannot now imagine a case, at least outside the First Amendment area, where a person whose own tax liability was not affected ever could have standing to litigate the federal tax liability of someone else.” Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 46, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976) (Stewart, J., concurring).


. In my view, the fact that counsel was appointed in Bulger strengthens rather than weakens the point that a viable alternative route exists to bring up the issue. The potential future difficulty of obtaining appointed counsel to raise a subsequent challenge in the state courts, where that difficulty results from a square holding of the Michigan Supreme Court on the asserted constitutional claim, does not imply the absence of a route for a plaintiff with standing ever tb raise the constitutional issue in the first place.


. While it is not necessary to my analysis in this case, it should be noted that comparable claims to appointment of appellate counsel have been brought under federal habeas corpus. See Ross v. Moffitt, 417 U.S. 600, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974); Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985).


. Caplin & Drysdale, it should be noted, is also distinguishable from the instant case because it involved direct enforcement of criminal forfeiture provisions against property claimed by the plaintiffs. See part II, supra.